PER CURIAM.
Jennifer Papa, et al., Plaintiffs below, appeal from an “Amended Final Judgment of Dismissal” without prejudice. Appellants claim that no judgment should have been entered, and that the action should, instead, have been dismissed without prejudice.
*66Because we agree that the trial court intended to allow Plaintiffs to refile in the county court and that a final judgment “without prejudice” is, in effect, not a final judgment, we reverse and remand for entry of a dismissal of the action without prejudice.
Reversed and remanded with instructions consistent herein.